DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
Applicant is thanked for the amendments/remarks filed October 13, 2020 response to the Non Final Office Action issued April 13, 2020. 
In response to Applicant’s remark1 that: “Thus, the purported gasket 33 in Brzezinski (US 4,541,328) is not positioned between the frame and each vane.  
The examiner respectfully notes that Brzezinski fig.2 discloses a frame gasket (33) at the top frame (15), and the bottom frame (17).  As there are a pair of vanes, a gasket (33) is positioned between frame (15) and vane (35), and a gasket (33) is positioned between frame (17) and vane (25).  Accordingly, gasket 33 is positioned between the frame and each vane. However, as the structure of the frame gasket in independent claims 31, 55 and 72 has been amended, Brzezinski will not be relied upon to provide the teaching of a frame gasket.

In response to Applicant’s remark2 that: “the office action relies on Davis (US 6,386,828) as disclosing the arcuate member recited in dependent claims 43 and 65…regardless of whether this is a reasonable interpretation of Davis, the addition of Davis to the proposed combination does not cure the shortcomings articulated above.
The examiner respectfully notes that Davis was not relied upon to teach the purportedly missing feature. 

In response to Applicant’s remark3 that: “the office action continues to rely on Stevenson (US 2009/0149124) as disclosing…that the vanes have a width which is not greater than the depth… 
The examiner respectfully notes that Stevenson was not relied upon to teach the purportedly missing feature. 

In response to Applicant’s remark4 that: “the office action asserts that Davis et al (US 6,386,828) teaches a frame comprising radiused edges on the entrance side and such large radiused edges minimize the disruption of air… without conceding to the merits of the rejection and in an effort to advance prosecution, claim 72 is amended to recite that the frame of the back draft damper comprises “a frame gasket….”
The examiner thanks Applicant for the claim amendment. 

In response to Applicant’s remark5 that: “the office action relies on Stevenson (US 2014/0149124) as disclosing the features of dependent claim 73, including the location of each of the first and second subset of vanes relative to a longitudinal axis of the frame…regardless of whether this is a reasonable interpretation of Stevenson… the addition of Stevenson to the proposed combination does not cure the shortcomings articulated above.  Stevenson also does not appear to disclose a frame gasket a recited in amended claim 72.
The examiner respectfully notes that Stevenson was not relied upon to cure the purported shortcomings, or to teach a frame gasket, but rather to demonstrate that it was known to a person having ordinary skill in the arts at the time the invention was made for a set of vanes to be divided into a first subset and a second subset of vanes, each having opposite rotational directions.
 
In response to Applicant’s remark6 that: “the office action relies on Sharres (US 4,294,283) as disclosing the features of claims 74 and 75, including a (vane) gasket extending along the trailing edge of one or more of the vanes in each of the first and second subsets of vanes…regardless of whether this is a 
The examiner respectfully notes that Sharres was not relied upon to cure the purported shortcomings, but rather to demonstrate that it was known to a person having ordinary skill in the arts at the time the invention was made to provide one or more of the vanes includes a gasket extending along the trailing edge; the gasket is flush against the leading edge of an adjacent vane when the vanes are in the closed position.
It is respectfully noted that Sharres indeed does teach a frame gasket (fig 11: (41a); col 5, lns 46 – 52) positioned between a frame and each of the vanes to seal the vanes in the closed position with respect to the frame (Abstract), the frame gasket extending along a length of at least one of the blade pivot end sides of the frame.  The portion of the frame of Sharres that is most analogous to Applicant’s frame would be the blade pivot ends (longitudinal) portion of the frame.  This happens to be on lateral sides – and not on the transverse.  Please refer to Claim 1, below. 

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76 – 79 are rejected under 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claims 76 and 78, written description has not been provided for the limitations:
 “one or more of the vanes in each of the first and second subset of vanes includes a ball bearing connected to a leading edge of the vane”
“one or more of the vanes in each of the first and second subset of vanes includes a ball bearing connected to the leading edge of the vane”
It is respectfully noted that support for the claim is limited to Claim 70, and the disclosure of specification paragraph [0075] (figure 30).  
Claim 70 discloses that “a rotational axis of the vanes (is) proximate the leading edge”.  Since Applicant is claiming a single embodiment, it would appear that the rotational member - and ball bearings – are proximate the leading edge. 
Paragraph [0075] discloses “a ball bearing 1004 is coupled to the rotational member 956 of the vane. The ball bearing 1004 is positioned within the ball bearing cutout 928 of the frame 902”.  
[AltContent: textbox (Rotational member (956) –  
Ball bearing (1004) – 
Leading edge of vane – )]
    PNG
    media_image1.png
    217
    407
    media_image1.png
    Greyscale

For purposes of examination, the limitations have been understood as if to read:
“one or more of the vanes in each of the first and second subset of vanes includes a ball bearing coupled to the rotational member 
“one or more of the vanes in each of the first and second subset of vanes includes a ball bearing coupled to the rotational member 
Claims 77 and 79 are rejected as dependent on rejected Claims 76 and 78.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).
Claims 317, 37, 39, 40, 42, 44, 48, 50, 51, 53 – 55, 61, 64, 66, 70 and 71 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Lathrop et al (US 5,060,901), in view of Sharres (US 4,294,283).
In re Claim 31, Bahnson, Jr. discloses a back draft damper assembly (figs 1 – 4) comprising: 
a frame (5/19) comprising a top (11), a bottom (12), a first side, and a second side (apparent), the frame having a central opening that receives airflow (pg 1, col 1, lns 1 – 7); and
a plurality of vanes (16) rotatably mounted within the frame, each vane including a leading edge (22) and a trailing edge (23), and each vane oriented vertically (pg 1, col 1, lns 15 – 24: “upstanding”) within the frame and extending between the top and bottom of the frame, the airflow being directed into separate channels between adjacent vanes (as seen in figs 2, 3), the channels having an associated local slipstream8 of the airflow (apparent), the vanes configured to independently rotate (as they are independently mounted on pivot shafts (15)) relative to one another based on the local slipstream in the associated channels, 
the vanes rotating to an open position when experiencing positive airflow, the vanes rotating to a closed position when experiencing reverse airflow (pg 1, col 1, lns 8 – 24), the plurality of vanes comprising:
a first subset of vanes (16) configured to rotate in a first direction as the vanes move from the closed position to the open position; and
wherein one or more of the vanes (16) in the first subset of vanes includes a flange (24) extending along the trailing edge, and the flange (24) is flush against the leading edge of an adjacent vane when the vanes are in the closed position (pg 2, col 1, lns 6 – 16) such that the vanes (16) are 

[AltContent: textbox ((Nearly closed vanes))][AltContent: arrow]
    PNG
    media_image2.png
    176
    294
    media_image2.png
    Greyscale

wherein the frame (fig 3: (5)) includes a vertical axis that extends in a direction of gravitation pull, at least one of the vanes (16) mounted to the frame to rotate about an axis of rotation that is laterally and/or longitudinally offset from the vertical axis of the frame (as seen in fig 3; pg 1, col 2, lns 36 – 39). 
Bahnson, Jr. lacks wherein:
the plurality of vanes comprises a second subset of vanes, 
the second subset of vanes configured to rotate in a second direction as the vanes move from the closed position to the open position, the first direction opposite to the second direction;
a frame gasket positioned between the frame and each vane of the first and second subset of vanes to seal the vanes in the closed position with respect to the frame, the frame gasket extending along a length of at least one of the bottom and top of the frame; and 
wherein one or more of the vanes in the first subset of vanes includes a gasket extending along the trailing edge, and the gasket is flush against the leading edge of an adjacent vane when the vanes are in the closed position. 
Lathrop, et al teaches a ventilation system (fig 1), comprising: 
a frame (15) comprising four sides the frame having a central opening (“O”) that receives airflow (col 2, lns 66 – 68); 
a plurality of vanes (61) rotatably mounted within the frame, the airflow being directed into separate channels between adjacent vanes, the vanes configured to independently rotate (no linkage shown) relative to one another based on a fan operation, the vanes rotating to an open position (fig 1) when experiencing positive airflow in the local slipstream, the vanes rotating to a closed position when experiencing reverse airflow in the local slipstream (fan is off), the plurality of vanes comprising:

    PNG
    media_image3.png
    449
    923
    media_image3.png
    Greyscale

a first subset of vanes (annotated, above) configured to rotate in a first direction as the vanes move from the closed position to the open position; and
a second subset of vanes (annotated, above) configured to rotate in a second direction as the vanes move from the closed position to the open position, the first direction opposite to the second direction.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the back draft damper assembly of Bahnson, Jr. as taught by Lathrop et al, such that the assembly comprises a first and second subset of vanes, the first subset rotating in an opposite direction to the rotational direction of the second subset, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, [0057, 0059 – 0064, and 0076] Applicant has not disclosed any criticality for the claimed limitations.
Sharres teaches a damper system (20) comprising:
a frame (21) having a top, a bottom, a first and second side, the frame having a central opening that receives airflow; 
a plurality of vanes (22) rotatably mounted within the frame, each vane including a leading edge (upstream end) and a trailing edge (downstream end), and each vane oriented vertically within the frame (col 2, lns 44 – 47) and extending between the top and bottom of the frame;
a frame gasket (fig 11: (41a)) positioned between the frame and each of the vanes to seal the vanes with respect to the frame (col 5, lns 46 – 52); the frame gasket disposed between the frame and an end of a vane (22), the frame gasket extending along frame sides that support blade shafts.
It is respectfully noted that the claimed structure orients each vane vertically within the frame such that the “bottom and top of the frame” are the frame portions that receive the blade shaft of each blade.
Accordingly, the teaching of the frame gasket location of Sharres would be analogous to the claimed bottom and top of a frame, particularly in view of Sharres teaching that “(w)hile the blades 22 in the exemplary assembly 20 have been shown mounted to swing about horizontal pivots, it will be understood that they may be arranged with their pivots vertically disposed if desired” (col 2, ln 47).
wherein one or more of the vanes (22) includes a vane gasket (28) (col 3: lns 21 – 25; col 4, lns 5 - 19) extending along the trailing edge, and the vane gasket is flush against the leading edge of an adjacent vane in the respective subset when the vanes are in the closed position such that the vanes are generally flush with one another (fig 5) in a linear relationship along a front of the frame when the vanes are in the closed position.

    PNG
    media_image4.png
    336
    580
    media_image4.png
    Greyscale

Regarding “a gasket extending along the trailing edge”, Sharres teaches that a damper with a single gasket situated away from the flow stream (“trailing edge”) causes less resistance to airflow than when the  into the flow stream9 (“leading edge”) (col 3, lns 60 – 66).  Accordingly, Sharres teaches a gasket extending along the trailing edge.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed back draft damper assembly as taught by Sharres, such that:
 one or more of the vanes includes a gasket extending along the trailing edge, and the gasket is flush against the leading edge of an adjacent vane when the vanes are in the closed position, and
a frame gasket positioned between the frame and each vane of the first and second subset of vanes to seal the vanes in the closed position with respect to the frame, the frame gasket extending along a length of at least one of the bottom and top of the frame,
for the benefit of creating a good sealing relationship between the sealing strip and the surface of the adjacent vane (col 4, lns 26 – 32), reducing system inefficiencies caused by leakage. 
Claims 32 – 36 have been cancelled by Applicant.
In re Claim 37, see above In re Claim 31, wherein Bahnson, Jr. discloses the frame includes a vertical axis that extends in a direction of gravitation pull, at least one of the vanes mounted to the frame to rotate about an axis of rotation that is laterally and/or longitudinally offset (fig 3) from the vertical axis of the frame (page 1, col 2, lns 35 – 39). 
Claim 38 has been cancelled by Applicant.
In re Claim 39, see above In re Claim 31, wherein Bahnson, Jr. discloses at least one of the vanes is oriented about a rotational axis that is offset at a non-orthogonal angle (fig 3) with respect to a vertical axis of the frame (page 1, col 2, lns 35 – 39). 
In re Claim 40, Bahnson, Jr. discloses wherein the vanes rotate open to an angle that corresponds to the local slipstream when experiencing the positive airflow (page 1, col 1, lns 1 – 7: “to permit flow of air ... through the louver when pressure of the air inside ... exceeds that on the other side of the louver").  
Claim 41 has been cancelled by Applicant.
In re Claim 42, see above In re Claim 31, 
In re Claim 44, Bahnson, Jr. discloses further comprising a limit member (21) secured to the frame to limit rotation of the vanes (page 1, col 2, ln 50 – page 2, col 1, ln 2) to an angle that is less than 90 degrees. (“To prevent (the vanes) from swinging outwardly past dead center” has been understood to disclose wherein the angle is less than 90 degrees.) 
Claims 45 – 47 have been cancelled by Applicant.
In re Claim 48, Bahnson, Jr. discloses wherein the frame has one of a rectilinear (figs 1 – 3), elliptical, or circular cross section. 
Claim 49 has been cancelled by Applicant.
In re Claim 50, see above In re Claim 31, wherein Bahnson, Jr. discloses the frame (5) has a vertical center line (as seen in fig 3) and the vanes pivot about rotational members (15) on the frame, the rotational members oriented such that upper ends of the rotational members are positioned proximate to the center line and lower ends of the rotational members are positioned distally from the center line. 
In re Claim 51, see above In re Claim 31, wherein Bahnson, Jr. discloses the frame has a vertical center line and the vanes pivot about rotational members (15) on the frame (5), the rotational members oriented such that upper ends of the rotational members are positioned distally from the center line and lower ends of the rotational members are positioned proximate to the center line (as seen in fig 3).
In re Claim 53, Bahnson, Jr. discloses wherein the vanes (16) are offset from a vertical axis of the frame “at a slight angle… with a rearward tile sufficient to insure gravity closing of the vanes” (page 1, col 2, lns 35 – 40), but Bahnson Jr is silent as to whether the offset angle is within a range of 0.5o and 45o.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an offset angle within a range of 0.5o and 45o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Please note that in the instant application, paragraphs [0052, 0053, 0070, and 0080: offset within a range of 0.5 o to 46o] Applicant has not disclosed any criticality for the claimed limitations.
In re Claim 54, see above In re Claim 31, wherein Bahnson, Jr. discloses the vanes are offset so that the vanes rotate to the closed position when there is substantially no airflow through the frame. 

In re Claim 55, see above In re Claim 31, wherein the proposed combination discloses a method for providing a back draft damper assembly for receiving airflow, the method comprising: 
providing a frame having a top, a bottom, a first side, a second side, and a central opening to receive airflow; 
rotatably mounting a plurality of vanes within the frame, each vane oriented vertically within the frame and extending between the top and bottom of the frame, and each vane including a leading edge and a trailing edge; 
directing the airflow into separate channels between adjacent vanes, the channels having an associated local slipstream of the airflow;
configuring the vanes to independently rotate relative to one another based on the local slipstream in the associated channels such that the vanes rotate to an open position when experiencing positive airflow and the vanes rotate to a closed position when experiencing reverse airflow, a first subset of the plurality of vanes configured to rotate in a first direction when moving from the closed position to the open position and a second subset of the plurality of vanes configured to rotate in a second direction opposite the first direction when moving from the closed position to the open position; 
configuring the frame and vanes such that, when the vanes are in the closed position, a frame gasket positioned between the frame and each vane of the first and second subset of vanes seals the vanes in the closed position with respect to the frame, the frame gasket extending along a length of at least one of the bottom and top of the frame; and
configuring the vanes such that, when the vanes are in the closed position, a vane gasket along the trailing edge of at least one vane in each of the first and second subsets is flush against the leading edge of an adjacent vane in the respective subset such that the vanes are generally flush with one another in a linear relationship along a front of the frame. 
Claims 56 – 60 have been cancelled by Applicant.
In re Claim 61, see above In re Claim 31, wherein Bahnson, Jr. discloses the frame includes a vertical axis that extends in a direction of gravitation pull, and rotatably mounting the plurality of vanes within 
Claims 62 and 63 have been cancelled by Applicant.
In re Claim 64, Bahnson, Jr.  discloses further comprising permitting the vanes to rotate open to an angle that corresponds to the local slipstream when experiencing the positive airflow (page 1, col 1, lns 1 – 7: “to permit flow of air ... through the louver when pressure of the air inside ... exceeds that on the other side of the louver").  
In re Claim 66, see above In re Claim 44, wherein Bahnson, Jr. discloses further comprising securing a limit member to the frame to limit rotation of the vanes to an angle that is less than 90o.  
Claims 67 – 69 have been cancelled by Applicant.
In re Claim 70, Bahnson, Jr. discloses further comprising positioning a rotational axis (figs 2, 4: (15)) of the vanes (16) proximate the leading edge (22).  
In re Claim 71, Bahnson, Jr. discloses wherein rotatably mounting the plurality of vanes within the frame comprises mounting the vanes to pivot about rotational members on the frame (pg 1, col 2, lns 28 – 39), and the method further comprises orienting the rotational members such that upper ends of the rotational members are positioned proximate to a center line of the frame and lower ends of the rotational members are positioned distally from the center line (as seen in Fig 3).

Claims 43 and 65 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Lathrop et al (US 5,060,901), in view of Sharres (US 4,294,283), in view of Davis et al (US 6,386,828).
In re Claim 43, see above In re Claim 31, wherein the proposed system has been discussed, but lacks wherein the frame comprises an arcuate member that directs the air through the frame. 
Davis et al teaches a damper assembly (fig 7: (60)) comprising a plurality of vanes (64) within an assembly frame (62), wherein the frame (62) comprises radiused edges on the entrance side; large radiused edges minimize the disruption of air, which is important for the efficiency of the assembly (col 7, lns 41 – 55) .
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed assembly as taught by Davis et al, such that the frame comprises an arcuate 
In re Claim 65, see above In re Claim 55, wherein the proposed system has been discussed, but lacks wherein the frame comprises an arcuate member that directs the air through the frame.
Davis et al teaches a damper assembly (fig 7: (60)) comprising a plurality of vanes (64) within an assembly frame (62), wherein the frame (62) comprises radiused edges on the entrance side; large radiused edges minimize the disruption of air, which is important for the efficiency of the assembly (col 7, lns 41 – 55) .
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed assembly as taught by Davis et al, such that the frame comprises an arcuate member, such that the frame comprises a smoothly rounded entry curve at the upstream side of the assembly, for the benefit of a smooth roundness of a curve (reduced pressure drop) for the benefit of improved efficiency and quieter system operation.

Claim 52 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912) in view of Lathrop et al (US 5,060,901) in view of Sharres (US 4,294,283), in view of Stevenson et al (US 2009/0149124).
In re Claim 52, the proposed assembly has been discussed (see above, in re Claim 31), wherein the frame (Bahnson, Jr. (5)) has a depth that is the approximate dimension of rail ((11), the front/back dimension of the frame), and the vanes have a width that is the approximate width between flange (17) and stop (21).  Accordingly the proposed assembly lacks wherein the vanes have a width which is not greater than the depth.  
Stevenson et al teaches a low profile damper assembly (figs 3, 4: (48)), comprising:
a frame (28) having a central opening that receives airflow, the frame having a depth which is greater than a vane width (as seen in the figures),
a plurality of vanes (38, 40, 46) extending through the frame [0020],
the plurality of vanes comprising:
a first subset of vanes (38) configured to rotate in a first direction as the vanes move from the closed position to the open position; and
a second subset of vanes (46) configured to rotate in a second direction as the vanes move from the closed position to the open position, the first direction opposite to the second direction, and
the frame (28) including a longitudinal axis extending from the bottom to the top and positioned generally equidistant between the first (30) and second (34) sides, and wherein the first subset (38) of the plurality of vanes is located between the first side (30) of the frame and the longitudinal axis, and the second subset (46) of the plurality of vanes is located between the longitudinal axis and the second side (34) of the frame.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed assembly such that a frame depth greater than a vane width as taught by Stevenson et al, such that when the vane is in a fully open position it is peripherally enclosed (framed) and thereby the width of the vane is protected from damage during installation and operation, reducing maintenance and repair costs.  

Claims 72, 74 and 75 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Barcant (US 4,167,898), in view of Davis et al (US 6,386,828), in view of Sharres (US 4,294,283).
In re Claim 72, Bahnson, Jr. discloses a back draft damper (figs 1 – 4) comprising: 
a frame (5/19) comprising a top (11), a bottom (12), a first side, and a second side (apparent), and a central opening that receives airflow through a front of the frame (pg 1, col 1, lns 1 – 7); and
a plurality of vanes (16) rotatably mounted within the frame, each vane oriented vertically (pg 1, col 1, lns 15 – 24: “upstanding”) within the frame and extending between the top and bottom of the frame, the vanes configured to rotate independent of one another (as they are independently mounted on pivot shafts (15) without a connecting linkage) based on a local slipstream10 created from separate channels between adjacent vanes (as seen in figs 2, 3);
the vanes rotating to an open position when experiencing positive airflow, the vanes rotating to a closed position when experiencing reverse airflow (pg 1, col 1, lns 8 – 24), the plurality of vanes comprising:
a first subset of vanes (16) configured to rotate in a clockwise direction as the vanes move from the open position to the closed position, and
wherein the first subset of vanes are flush with one another in linear relationship when the vanes are in the closed position. (It is respectfully noted that, as a trailing edge portion (24) of a first vane (161) lays flat against the leading edge portion of a second vane (162) when the vanes are in the closed position, the vanes are flush with one another in a linear relationship.)
Bahnson, Jr. lacks wherein:
the front of the frame including an arcuate member that directs airflow into the opening;
the plurality of vanes comprises a second subset of vanes,
the second subset of vanes configured to rotate in a counter-clockwise direction as the vanes move from the open position to the closed position, and
wherein the frame comprises a frame gasket positioned between the frame and each vane of the first and second subset of vanes to seal the vanes in the closed position with respect to the frame, the frame gasket extending along a length of at least one of the bottom and top of the frame.
Barcant  teaches a ventilation unit (12) for buildings, comprising:
a frame (14) comprising a top, a bottom, a first side, and a second side, the frame having a central opening that receives airflow (col 2, Ins 22 - 26; col 3, In 3 - 39); and
a plurality of vanes (16) rotatably mounted within the frame, the airflow being directed into separate channels between adjacent vanes, the channels having an associated local slipstream of the airflow, the vanes configured to independently rotate (col 4, Ins 10 - 16) relative to one another based on the local slipstream in the associated channels, the vanes rotating to an open position 
a first subset (12a) of vanes (16) configured to rotate in a clockwise direction as the vanes move from the open position to the closed position; and
a second subset (12b) of vanes (16) configured to rotate in a counter-clockwise direction as the vanes move from the open position to the closed position.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the back draft damper assembly of Bahnson, Jr. as taught by Barcant, such that the assembly comprises a first and second subset of vanes, thereby maintaining ventilation through a leeward (a first pressure) first subset of vanes, while a windward (second pressure) second subset of vanes is closed thereby preventing the ingress of rain, dust or snow from entering the building, for improved airflow despite varying pressure conditions.
Davis et al teaches a damper assembly (fig 7: (60)) comprising a plurality of vanes (64) within an assembly frame (62), wherein the frame (62) comprises radiused edges on the entrance side; large radiused edges minimize the disruption of air, which is important for the efficiency of the assembly (col 7, lns 41 – 55).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed assembly as taught by Davis et al, such that the frame comprises an arcuate member, such that the frame comprises a smoothly rounded entry curve at the upstream side of the assembly, for the benefit of a smooth roundness of a curve (reduced pressure drop) for the benefit of improved efficiency and quieter system operation.
Sharres teaches a damper system (20) comprising:
a frame (21) having a top, a bottom, a first and second side, the frame having a central opening that receives airflow; 
a plurality of vanes (22) rotatably mounted within the frame, each vane including a leading edge (upstream end) and a trailing edge (downstream end), and each vane oriented vertically within the frame (col 2, lns 44 – 47) and extending between the top and bottom of the frame;
a frame gasket (fig 11: (41a)) positioned between the frame and each of the vanes to seal the vanes with respect to the frame (col 5, lns 46 – 52); the frame gasket disposed between the frame and an end of a vane (22), the frame gasket extending along frame sides that support blade shafts.
It is respectfully noted that the claimed structure orients each vane vertically within the frame such that the “bottom and top of the frame” are the frame portions that receive the blade shaft of each blade.
Accordingly, the teaching of the frame gasket location of Sharres would be analogous to the claimed bottom and top of a frame, particularly in view of Sharres teaching that “(w)hile the blades 22 in the exemplary assembly 20 have been shown mounted to swing about horizontal pivots, it will be understood that they may be arranged with their pivots vertically disposed if desired” (col 2, ln 47).
wherein one or more of the vanes (22) includes a vane gasket (28) (col 3: lns 21 – 25; col 4, lns 5 - 19) extending along the trailing edge, and the vane gasket is flush against the leading edge of an adjacent vane in the respective subset when the vanes are in the closed position such that the vanes are generally flush with one another (fig 5) in a linear relationship along a front of the frame when the vanes are in the closed position.
Regarding “a gasket extending along the trailing edge”, Sharres teaches that a damper with a single gasket situated away from the flow stream (“trailing edge”) causes less resistance to airflow than when the gasket projects into the flow stream11 (“leading edge”) (col 3, lns 60 – 66).  Accordingly, Sharres teaches a gasket extending along the trailing edge.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed back draft damper assembly as taught by Sharres, such that:
 one or more of the vanes includes a gasket extending along the trailing edge, and the gasket is flush against the leading edge of an adjacent vane when the vanes are in the closed position, and
a frame gasket positioned between the frame and each vane of the first and second subset of vanes to seal the vanes in the closed position with respect to the frame, the frame gasket extending along a length of at least one of the bottom and top of the frame,
. 

Claim 73 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Barcant (US 4,167,898), in view of Davis et al (US 6,386,828), in view of Sharres (US 4,294,283), in view of Stevenson et al (US 2009/0149124).
In re Claim 73, see above In re Clam 72, wherein the proposed assembly discloses a plurality of vanes comprising:
a first subset of vanes configured to rotate in a first direction as the vanes move from the closed position to the open position; and
a second subset of vanes configured to rotate in a second direction as the vanes move from the closed position to the open position, the first direction opposite to the second direction.
The modified assembly would yield wherein the planar assembly comprises a first subset of vanes on a first part of the frame and a second subset on a second part of the frame, as providing such a configuration is a known technique.
Provided as evidence is Stevenson et al, who teaches a frame includes a longitudinal axis extending from the bottom to the top and positioned generally equidistant between the first and second sides, and wherein the first subset of the plurality of vanes is located between the first side of the frame and the longitudinal axis, and the second subset of the plurality of vanes is located between the longitudinal axis and the second side of the frame.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide wherein the modified assembly comprises a frame with a first subset of vanes located on a first side of the frame and a second subset of vanes located on a second side of the frame, the frame sides being on either sides of a frame longitudinal axis, as taught by Stevenson et al, by providing a single frame comprising subsets of vanes will simplify the single frame installation when compared to installing a plurality of subset frames, saving labor costs.    

Claims 76 and 77 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Lathrop et al (US 5,060,901), in view of Sharres (US 4,294,283), in view of Siegwart (FR 2,509,826).
In re Claim 76, the proposed system has been discussed above (In re Claim 31), but lacks wherein one or more of the vanes in each of the first and second subset of vanes includes a ball bearing coupled to the rotational member 
Siegwart teaches a damper (figs 1 – 3) mounted in ductwork (1), the damper comprising:
a vane (shutter (3)) mounted on a rotational member (shaft (2))
ball bearings (4/16) connected to both ends of the shaft (2)
the ball bearings retained by a bearing plate (6/13)
The ball bearings (4/16) and bearing plate (6/13) retain the vane within it mounting (ductwork (1)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the vane of the proposed system such that a ball bearing is coupled to the rotational member, as taught by Siegwart, for the benefit of providing an assembly that keeps the cross-section of the system dimensionally stable (Abstract) thereby reducing wear on the shaft.  
In re Claim 77, the proposed system has been discussed above, wherein Siegwart teaches a bearing plate (6/13) secured to at least one of the top and bottom of the frame (fig 2: both top and bottom), the bearing plate (6/13) configured to retain the ball bearing (4/16).  

Claims 78 and 79 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Bahnson, Jr. (US 2,313,912), in view of Barcant (US 4,167,898), in view of Davis et al (US 6,386,828), in view of Sharres (US 4,294,283).
In re Claim 78, the proposed system has been discussed above (In re Claim 72), but lacks wherein each vane in the first and second subset of vanes includes a leading edge and a trailing edge, and one or more of the vanes in each of the first and second subset of vanes includes a ball bearing coupled to the rotational member 
Siegwart teaches a damper (figs 1 – 3) mounted in ductwork (1), the damper comprising:
a vane (shutter (3)) mounted on a rotational member (shaft (2))
ball bearings (4/16) connected to both ends of the shaft (2)
the ball bearings retained by a bearing plate (6/13)
The ball bearings (4/16) and bearing plate (6/13) retain the vane within it mounting (ductwork (1)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the vane of the proposed system such that a ball bearing is coupled to the rotational member, as taught by Siegwart, for the benefit of providing an assembly that keeps the cross-section of the system dimensionally stable (Abstract) thereby reducing wear on the shaft.  
In re Claim 98, the proposed system has been discussed above, wherein Siegwart teaches a bearing plate (6/13) secured to at least one of the top and bottom of the frame (fig 2: both top and bottom), the bearing plate (6/13) configured to retain the ball bearing (4/16).  

Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Of particular interest, pertinent prior art includes:
Chappell et al (US 10,514,181) :fig 3, 4: (41) “The edges are preferably rounded so that the blade presents a streamlined contour imposing a minimum resistance to air flowed likewise of the blade. In addition to the central channel, the body 30 is formed with one or more channels 33 extending along and spaced inwardly from each side edge to define thin resilient walls 34 at the meeting edges of the blades”. 
Sweeney (GB 1,143,252): fig 3 (gasket “J”); an outwardly extending flange 44 of the inner frame, receiving a sealing gasket J which abuts an outwardly extending portion 21 of the outer frame.
Clark (GB 1,042,462): fig 3: as shown best in fig 3, the main run of the channel w receives the head 35 of an elongated pliable gasket Z 
Watson (US 3,487,768) :fig 2: (7): As shown in FIGURE 2, seal means 7, for example a rubber gasket, can be provided along the edge of frame 2 to provide an air blocking seal between the edge of the outermost dampers and frame member 2.
Man (US 4,889,040): fig 5: (54) The elastomer seal 54 housed within the recess of the shield 52 is shown. The screen flange 49 is also illustrated. 
Scharres (US 3,084,715) :fig 11, 12: (26’/51/52) at frame; (34) at blade 21. 
Valls, Jr et al (US 5,941,021) :fig 4: frame sealing member 34; figs 9, 12: slat sealing ribs (inner) 116, (outer) 118; figs 1 – 4: upstream slat seal 65; figs 1 – 4: frame bottom sealing ledge 52.
Reddington (US 4,469,132): fig 3: seal strip 62; figs 2, 7: seal strip 70/74 along member 40a; fig 6, 7: end seal 92 along frame member 42a, b

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762                                                                                                                                                                                                        




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Section III
        2 Section IV
        3 Section V
        4 Section VII
        5 Section VIII
        6 Section IX
        7 Claims 1 – 30, 32 – 36, 38, 41, 45 – 47, 49, 56 – 60, 62, 63, and 67 – 69  have been cancelled by Applicant
        8 Slipstream (n): 1a. The current of air or water driven backward by a propeller; 1b. Any localized current associated with an object Oxford English Dictionary, Oxford University Press; copyright © 2016
        9 Sharres ‘283 is referring to Sharres (US 3,084,715); Sharres ‘715 discloses a gasket situated into the flow stream.
        10 Slipstream (n): 1a. The current of air or water driven backward by a propeller; 1b. Any localized current associated with an object Oxford English Dictionary, Oxford University Press; copyright © 2016
        11 Sharres ‘283 is referring to Sharres (US 3,084,715); Sharres ‘715 discloses a gasket situated into the flow stream.